Citation Nr: 0408041	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot fracture.

2.  Entitlement to an increased rating evaluation for 
sinusitis, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to March 1946, 
January 1948 to November 1949 and from June 1955 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The March 2003 letter 
is insufficiently specific as to the duties of VA.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
appellant of the requirements of the 
VCAA, of what information the appellant 
should provide and what information VA 
will attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A , and any other 
applicable legal precedent.

3.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).









This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



